 VAN BEN INDUSTRIES-77Van Ben Industries,Inc.andLocalNo. 1445,United Food &CommercialWorkersInterna-tional Union,AFL-CIO. Case 1-CA-2333830 July ][987DECISION AND ORDERBY MEMBERS BABSON, STEPHENS, ANDCRACRAFTOn 12 May 1987 Administrative Law JudgeHarold Bernard Jr. issued the attached decision.The Respondent filed exceptions and a supportingbrief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings, findings, andconclusions and to adopt the recommended Order.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, Van Ben In-dustries, Inc.,Clinton,Massachusetts, its officers,agents, successors, and assigns, shall take the actionset forth in the Order,Don Firenze, Esq.,for the General Counsel.MitchellW. Goldblatt, Esq.,of Brooklyn, New York, forthe Respondent.Paul DufaultandDavid B. Rome, Esq.,Boston,Massa-chusetts, for the Charging Party.DECISIONSTATEMENT OF THE CASEHAROLD BERNARD, JR., Administrative Law Judge.The case was heard on 7 March 1986 in Boston, Massa-chusetts, on complaint alleging Respondent unlawfullyrefused to recognize and bargain with the Union s thebargaining representative for Respondent's employees,thereby violating Section 8(a)(5) of the Act.On the entire record, including consideration of thebriefs filed by the parties, I make the followingFINDINGSOFF FACT1.JURISDICTIONAND LABOR ORGANIZATION STATUSRespondent makes products used in national defensefor agencies of the United States Government at its Clin-ton,Massachusetts location from which Respondent an-nually ships products valued in excess of $50,000 directlyto points outside Massachusetts. As admitted, I find Re-spondent is an employer engaged in commerce withinthe meaning of the Act, and that the Union is a labor or-ganization as therein, defined.The appropriate bargaining unit, as admitted, and sofound, is:All employees employed by Respondent, at theClinton facility, including production and mainte-nance employees, shipping and receiving employees,and truckdrivers, but excluding office clerical em-ployees, temporary and casual employees, guardsand supervisors as defined in the Act.II.THE UNFAIR LABOR PRACTICEThe sole issue is whether Respondent lawfully with-drew recognition and refused to bargain with the Unionon 28 October 1985 following its employees' repudiationof the Union as their collective-bargaining representative,orwhether, instead,Respondent was foreclosed fromdoing so because a reasonable period of time accordedunder Board law for the parties to engage in collectivebargaining towards a contract following their earlier set-tlement agreement of an unfair labor practice case inJune 1985 had not yet elapsed.BackgroundThe Board certified the Union as employees' repre-sentative in Cases 1-RC-16002 and I-RC-16019 in 1979according to General Counsel's Exhibit 2 and the partiesstipulation at hearing.At that time, the Company wasVan Brode Milling Co. Inc., and the parties herein intro-duced into this record by stipulation a 1982-1984 collec-tive-bargainingagreementbetween Van Brode and theUnion, as well as a January 1984 memorandum of agree-ment between those parties further covering unit em-ployees'conditions of employment. (G.C. Exh. 4(a)and(b).)The complaint alleged and Respondent admitted thatChemicalCompounding Corporation purchased VanBrode's Government division on 24 April 1984. (UnionSecretary-Treasurer Paul Dufault testified without con-tradiction at this hearing that Respondent's owner DanielKohn is the president of Chemical Compounding Corpo-ration.)Respondent shortly thereafter purchased same.from Chemical Compounding in June 1984 and, as fur-ther admitted,sincethen and the achievement of substan-tial production by Respondent', at the Clinton facility on1August 1984, Respondent engaged in the same businessoperations, at thesamelocations, performing the samenational defense contracts, with many of thesame man-agersand supervisors, and-since I August 1984-hasemployed a majority of the prior Van Brode Govern-ment divisions operations employees. Further admitted isthatRespondentisa successorof Van Brode with re-spect to such operations, and the parties stipulated at thishearing that Respondent had a duty to bargain with theUnion with respect to the unit the Union had representedunder, the predecessor Van Brode on demand by theUnion for such bargaining from and after 24 April 1984,which demand for bargaining was in fact made by theUnion on 16 August 1984.The stipulation continues: Respondent refused to rec-ognize the Union. (The record shows, in the form of anexhibit received by stipulation of the parties' settlement285 NLRB No. 18 78DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDagreement discussed further below, and Respondent'sanswer to complaint, that it refused the Union's requeston 24 August 1984, that the Union then filed charges incases1-CA-22528, 1-CA-22630, and 1-CA-22800, andthat a complaint issued.) The parties agree that they en-tered intoa non-Board settlement agreement wherebythe Respondent agreed to recognize the Union and thatthe agreement be received into evidence. The agreementrefers to the Union's charges in the cases identifiedabove, and points out that "Whereas the Union and Em-ployer are desirous of settling said unfair labor practicecharges, [they agree]:1.The Union hereby agrees to withdraw or causeto be withdrawn all charges filed in the abovecases,with prejudice.[Emphasis added].2.Upon approval of the withdrawal of saidcharges by the Regional Director for Region 1 ofthe National Labor Relations Board, Van Ben In-dustries, Inc. only will recognize the Union as thesole and exclusive bargaining agent for its produc-tion employeesin anappropriate unit." [G.C. Exh.3, dated June 24, 1981.]The Union's withdrawal request and the Regional Di-rector's approval of same anddismissalof complaintwere received by agreement into the record. (G.C. Exhs.3(b) and(c).) By still further stipulation the parties agreedthat thereafter there was a single collective-bargainingsession between the Respondent and Union on 23 Sep-tember 1985; that following the meeting a majority ofthe employees repudiated the Union as their exclusivebargaining representative,Respondentlearningthereofon the morning of 28 October 1985 and in the afternoonrefusingto recognize the Union further.-The Meeting on 23 September 1985Union Secretary-Treasurer Paul Dufault along withBusinessAgent Raymond Stevens met with Respondent'sowner and treasurer, Daniel Kohn, for the first and onlymeetingfollowing their execution of the settlementagreementat the Ritz Carlton Hotel on 23 September forabout 4 hours, including a luncheon period. The unionrepresentatives presented Kohn with a copy of the oldVan Brode agreement, reviewed its provisions part bypart and item by item with him, commenting on certainclauses,questioning some, defining what the terms en-tailed and in general presenting the former contract as abasisfor negotiations towards a new agreement. Unionsecurity, seniority provisions, the vacation clause,' sickleave and other provisions were considered. Dufault tes-tifiedwithout significant variation offered by Kohn thatthe Union was not offering the entire former agreementas isbecause there were changes the Union wanted-andKohn said he wanted as well-and that Kohn wanted toget back to the Union on someitems.The Union wantedupward wage changes for example, and Kohn wanted achoice to get back to the Union on that, Dufault testi-fied, as to how much the Company could afford. TheUnion did not present actual figures, informing Kohnthey would discuss it further at the next meeting. Kohnrecalled the Union was willing to leave wages alone. Theparties discussed health and welfare benefits,some recep-tivity surfacing to the ideaof theparties going to aunion-endorsed fund for such purposes.Kohn proposedlimiting vacations to 2 weeks rather than 5 as containedin the former contract,and testified he told the unionrepresentatives there was no way he could deal with thelengthy vacation article at that session.In sum,Dufault'sdescription of the meeting appears accurate:Itwas moreof a preliminary meeting-reviewed the old contract, leftwith a tentatively scheduled further meeting at whichKohn was to come back with proposals and acceptanceof the language or rejection of the language and "he wasgoing to make proposals to us and we were going to fur-ther negotiations."The next meeting was scheduled for18 October but was postponed to 30 October by mutualagreement.As noted the Respondent withdrew recogni-tion on 28 October,refusing further negotiations onlearning of the employees'repudiation,of the Union asbargaining representativethatmorning.Analysis and ConclusionIt is settled law that the parties to a settlement agree-ment resolving refusal to recognize and bargain chargesfiled under Section 8(a)(5) of the Act by providing for arespondent's assumption of the duty to recognize andbargain with a union as the exclusive collective-bargain-ing representative of such respondent's employees are en-titled to a reasonable period of time after the executionof same in which to conclude an agreement, and thatduring such reasonable period of time, the respondent isprecluded from questioning the union's majority status.Pool Foundry Co.,95 NLRB 34 (1951). The principle hasbeen held firmly applicable to non-Board settlementagreements as involved herein.VIP Limousine, 276NLRB 871 (1985), andMammoth of California,253NLRB 1168 (1981). While Respondent asserts that theBoard's decision inHarley-Davidson Co.,273 NLRB 1531(1985), holding a' successor employer has the right toquestion a union's majority status at any time should becontrolling herein, such decision is inopposite when, ashere, the Employer involved entered into a settlementagreement resolving refusal-to-bargain charges, the quidpro quo for the withdrawal of the charges and dismissalof complaint being the Employer's undertaking of theduty to recognize and bargain with the Union for a rea-sonable period of time unlike the situation inHarley-Da-vidson,supra; when the employer, believing he "might bea successor" recognized the union initially, bargainedwith it and when later faced with proof of employee re-pudiationof the union withdrew recognition.PooleFoundry Co.,supra at 36; and, compareNLRB Y. VantranElectric Corp.,580 F.2d 921 (7th Cir. 1978). The princi-ple that the parties' agreement, supported by importantconsideration on both sides including the relinquishmentof significant rights "if it is to achieve its purpose mustbe treated as giving the parties thereto a reasonable timeinwhich to conclude a contract," is too readily appar-iPoole Foundry,supra at 36 VAN BENINDUSTRIESent a necessary corollary to the parties' agreement toneedfurther explanation, and has been confirmed recent-ly since thePooledecision.VIP Limousine,supra.I find that the period beginning from the time the par-ties settlement agreement was executed and approved bythe Board's Regional Director in late June 1985 until thedate Respondent withdrew recognition on 28 October1985, a period of only slightly more than 4 monthswhere only a single, though promising, preliminary meet-ing described above as providing a framework for futurenegotiations expected and planned to occur soon afterthe parties firstmeeting wasconcluded, did not consti-tute a reasonable time in which to conclude a contract. Itisclear that further ongoing negotiations were contem-plated by the parties, who were feeling out each other'spositions, that there had not yet been meetings on a reg-ular basis, substantial agreement on many items, or timeenough for the further exchange of proposals or conces-sions by either side-negotiations barely had a chance toget off the ground and were in factat a nascent stagewhen Respondent severed the relationship without therehaving been a substantial period of time during whichgood-faith negotiations could have ensued. While the testiswhat transpires during the time period under scrutiny,rather than the length of time elapsed, it is readily appar-ent that the fledgling negotiations herein occurred in soshort a timeframe and were of such a limited nature re-quiring further time to mature into even a possible agree-ment, that no reasonable period of time for bargaininghad elapsed, and thus Respondent was not privileged toquestion the Union's majoritystatus.VIP Limousine,supra, and cases cited therein. It is therefore concludedthat Respondent violated Section 8(a)(5) of the Act on28 October 1985 when it withdrew recognition from theUnion as collective-bargaining representative for its em-ployees.CONCLUSIONS OF LAW1.Respondent, a successor to Van Brode Milling Co.,Inc., is an employer engaged in commerce within themeaning of Section 2(2), (6), and (7) of the At.2.The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3.The employees in the unit described above in sec-tion I in this decision constitute a unit appropriate forcollective bargaining within the meaning of Section 9(b)of the Act.4.At all times material the Union has been and is cur-rently the exclusive collective bargaining representativeof the employees in the aforesaid appropriate unit for thepurpose of collective bargaining within the meaning ofSection 9(a) of the Act.5.By withdrawing recognition from the Union and re-fusing to bargain collectively with it as the exclusive col-lective-bargaining representative of employees in the unitherein found appropriate, Respondent violated Section8(a)(1) and (5) of the Act.6.The aforesaid unfair labor practices have a close, in-timate, and adverse effect on the free flow of commercewithin the meaning of Section 2(6) and (7) of the Act.79On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed2ORDERThe Respondent, Van Ben Industries,Inc.,Boston,Massachusetts, its officers, agents, successors, and as-signs, shall1.Cease and desist from(a)Refusing to bargain collectively with Local No.1445, United Food & Commercial Workers InternationalUnion, AFL-CIO as the exclusivebargainingrepresenta-tive of its employees in the aforesaid appropriate bargain-ing unit with respect to wages, hours of work, and anyother terms and conditions of employment of such em-ployees-(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise ofanyrights guaranteed them by Section 7 of the NationalLabor Relations Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a) On request, recognize and bargain collectively withLocal No. 1445, United Food & Commercial WorkersInternationalUnion, AFL-CIO as the exclusive repre-sentative of the employees in the bargaining unit foundappropriate above, with respect to their wages, hours ofwork, and other terms and conditions of employmentand, if an agreement is reached, embody it in a signedcontract.(b) Post at its place of business in Clinton, Massachu-setts, copies of the attached notice marked "Appendix."3Copies of the notice, on forms provided by the RegionalDirector for Region 1, after being signed by the Re-spondent's authorized representative, shall be posted bythe Respondent immediately upon receipt and maintainedfor 60 consecutive days in conspicuous places includingallplaceswhere notices to employees are customarilyposted. Reasonable steps shall be taken by the Respond-ent to ensure that the notices are not altered, defaced, orcovered by any other material.(c)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.2 If no exceptions are filed as provided by Sec. 102.46 of theBoard'sRules and Regulations,the findings,conclusions,and recommendedOrder shall, as providedin Sec.102.48 of theRules,be adopted by theBoardand all objections to them shall be deemed waived for all pur-poses.3 If this Orderis enforcedby a judgment of a UnitedStates court ofappeals, the words in the notice reading "Posted by Order of the Nation-al LaborRelations Board" shallread "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board." 80DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.WE WILL NOT refuse to bargain collectively regardingwages,hours of work,and any other terms and condi-tions of employment with Local No. 1445,United Food& Commercial Workers International Union,AFL-CIO,as the exclusive bargaining representative of our employ-ees in a bargaining unit consisting of:All employees employed by Respondent, at theClinton facility,including production and mainte-nance employees,shipping and receiving employees,and truckdrivers,but excluding office clerical em-ployees, temporary and casual employees,guardsand supervisors as defined in the Act.WE WILL NOT in any like or related manner interferewith,restrain,or coerce any of our employees in the ex-ercise of any rights guaranteed by Section 7 of the Act.WE WILL, on request, bargain collectively with LocalNo. 1445,United Food&Commercial Workers Interna-tionalUnion, AFL-CIO as the exclusive representativeof the employees in the unit described above, with re-spect to their wages,hours of work, and any other termsand conditions of employment and, if an agreement isreached,embody it in a signed contract.VAN BEN INDUSTRIES, INC.